133 F.3d 927
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Matthew Lloyd HELDRIS, Plaintiff-Appellant,v.LIBERTY MUTUAL INSURANCE COMPANY, Defendant-Appellee.
No. 97-15380.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 17, 1997.

Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Matthew Lloyd Heldris appeals pro se the district court's dismissal of his petition for writ of mandate, requesting payment of worker's compensation benefits.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's dismissal, Int'l Ambassador Programs, Inc. v. Archexpo, 68 F.3d 337 (9th Cir.1995), and we affirm.


3
Heldris contends that the district court improperly dismissed his petition on the grounds of res judicata.  Because Heldris brought a virtually identical suit seeking the same relief in a previous action, the district court properly dismissed the petition and we affirm. for the reasons stated in the district court's February 14, 1997 order.  See C.D. Anderson & Co., Inc. v. Lemos, 832 F.2d 1097, 1100 (9th Cir.1987) (citing McClain v. Apodaca, 793 F.2d 1031, 1033 (9th Cir.1986)).


4
Further, the district court did not deprive Heldris due process by deciding the motion to dismiss without holding oral argument.  See Fed.R.Civ.P. 78 ("To expedite its business, the court may make provision by rule or order for the submission and determination of motions without oral hearing upon brief written statements of reasons in support and opposition.")


5
Heldris' unopposed motion to add exhibits is granted.  See Fed.  R.App. P. 27.


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3